Citation Nr: 1307409	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-42 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative osteoarthritis of the left knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 2003 to July 2004, in addition to other reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision which continued the 10 percent ratings for both the right and left knee.  A notice of disagreement was received in March 2010, a statement of the case was issued in September 2010, and a substantive appeal was received in October 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although not entirely clear, in a June 2012 statement the Veteran seems to suggest that her knee disabilities have become more severe, and she requested a weight-bearing x-ray of both of her knees which she claimed would show these changes.  In the Veteran's September 2010 substantive appeal, she stated that each time she has been given an x-ray by the VA, she was sitting on a table and this position did not show the extent of her knee problems.  She also stated that she stays in bed for days because of her knee pain and requested a "fair" examination of her knees.

The Board notes that the Veteran was last afforded a VA examination for her service-connected knee disabilities in July 2009.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances, the Board finds that another VA examination is appropriate.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the severity of her service-connected right and left knee disabilities.  It is imperative that the claims folder be reviewed in conjunction with the examination.  If deemed medically appropriate, weight-bearing x-rays as requested by the Veteran should be considered.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria.

Range of motion testing should be accomplished.  The examiner should also report the point (in degrees) that any range of motion is limited by pain.  Any additional functional loss due to weakness, fatigue, and/or incoordination should be reported, to include an estimate of any additional limitation of motion during flare-ups.  

The examiner should also clearly report whether there is recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe in degree.

2.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review. 	

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



